Citation Nr: 0804583	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-39 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1984 to March 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in September 2004, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In June 2006 the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 


FINDING OF FACT

A right knee disability was affirmatively shown to have been 
present in service and the current right knee disability is 
of service origin.


CONCLUSION OF LAW

A right knee disability was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Since the claim is resolved in the veteran's favor, 
compliance with the VCAA is moot.

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Analysis

Service medical records are replete with treatment for a 
right knee disability.  A record of October 1988 revealed the 
veteran had knee strain secondary to hyperextension.  An 
entry dated in September 1994 showed the veteran had right 
knee pain with running and stair climbing.  The diagnosis was 
patellar femoral syndrome (PFS).  Subsequently, the records 
suggest the veteran continued to complain of right knee pain 
for the next 10 years.  Service records indicating treatment 
for the veteran's right knee included treatment records and 
consultations dated in November 2000, March 2002 and October 
2003.  Clinical notes dated in October 2003 indicated the 
veteran had right knee pain since 1992 and it was noted that 
x-rays showed mild degenerative joint disease.  

Post service, the veteran during his VA examination in July 
2004 complained of severe right knee pain while playing 
sports and the knee giving way.  The examiner opined there 
was no evidence of objective pathology, however the veteran 
seemed to have suffered from a strain on his right knee.  

A VA x-ray in November 2004 reported chondrocalcinosis of the 
right knee, most likely representing calcium pyrophosphate 
dehydrate deposition.  There was no associated arthritic 
deformity.  A private MRI in December 2004 reported 
degenerative changes in the meniscus and small joint 
effusion.  

Private medical records indicated that in January 2005 the 
veteran underwent arthroscopic surgery on his right knee.  
His postoperative diagnosis was partial tear of the anterior 
cruciate ligament and chondromalacia of the patellofemoral 
and medial femoral condyle.  

In April 2006 an opinion was received from the veteran's 
private doctor who concluded that it was with reasonable 
medical certainty that the veteran's right knee issues were 
directly related to his strenuous career in the United States 
Air Force.

During his Board hearing in June 2006 the veteran testified 
that he was a navigator in the Air Force and running across 
the tarmac in combat boots contributed to his right knee 
disability.  

In sum, service medical records show that the veteran was 
treated for a right knee disability to include PFS.  Within 
one year of discharge from service he underwent arthroscopic 
surgery on his right knee.  Moreover, a medical nexus opinion 
dated in April 2006 is of record relating the veteran's 
current right knee disability to service.  Thus, the evidence 
has suggested that there is a causal relationship between the 
veteran's service and right knee disability.  Therefore, in 
giving the veteran the benefit of the doubt, the Board finds 
that service connection for a right knee disability is 
warranted.  


ORDER

Entitlement to service connection for a right knee disability 
is granted.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


